UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) April 4, 2014 PREMIER FINANCIAL BANCORP, INC. (Exact name of registrant as specified in its charter) Commission file number 000-20908 Kentucky 61-1206757 (State or other jurisdiction of incorporation organization) (I.R.S. Employer Identification No.) 2883 Fifth Avenue Huntington, West Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number(304) 525-1600 Not Applicable Former name or former address, if changes since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) PREMIER FINANCIAL BANCORP, INC, INFORMATION TO BE INCLUDED IN THE REPORT Item 2.01.Completion of Acquisition or Disposition of Assets On April 7, 2014, Premier Financial Bancorp, Inc. (“Premier”) issued a press release announcing the completion of its acquisition of the Bank of Gassaway (“Gassaway”)effective with the close of business on April 4, 2014.Gassaway, a $172 million bank (as of December 31, 2013) headquartered in Gassaway, West Virginia,was purchased by Premier Bank, Inc., Premier’s wholly owned bank subsidiary, for $20.25 million cash under terms of an amended and restated agreement of merger dated January 3, 2014.As a cash purchase, the earnings from the Bank of Gassaway locations will become immediately accretive to Premier’s earnings. Item 9.01.Financial Statements and Exhibits (c) Exhibit 99.1 - Press Release dated April 7, 2014. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PREMIER FINANCIAL BANCORP, INC. (Registrant) /s/ Brien M. Chase Date: April 8, 2014Brien M. Chase, Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press Release dated April 7, 2014 captioned “Premier Financial Bancorp, Inc. Announces Completion of Bank of Gassaway Acquisition.”
